Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 is vague and indefinite.  It is unclear if applicant intends for a Markush grouping or the plant fiber includes al the fiber listed.  If a Markush group is intended, the proper language is “ selected from the group consisting of”.
Claim 67-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The protein content and the fiber content in claims 67-68 are not disclosed in the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charrak ( 2017/0150730) in view of Westley ( 2018/0110243).
For claims  48, 62, 69, Charrak discloses flour mix comprising flour from one or more shell fruits and/oil seed of non-legumes, at least 5%, e.g in the range of 5-40% psyllium powder, protein component in amount of at least 4% (  e g 4-40%) and other components such as other dietary fibers, plant protein isolate and baking aid in amounts not exceeding 50% such as in the range of 2-50%.  Examples of baking aids are salt, baking agents, flavoring agents, sweeteners, release agents and preservatives.  Examples of fibers in apple fibers, oat fiber, pea fiber, potato fiber, almond fiber,  et.. as set for in paragraph 0091.  Examples of  protein include pea protein, chia seed protein and/or hemp protein.  For claims 48, 54, 57, the mix comprises a maximum of 10% stabilizers  such as malic acid, pectins, xanthan , tara gum etc.. as shown in paragraph 0092.  For claims 50-51,70, the flour includes coconut flour and oat flour. For claim 55, the fiber includes inulin.  The mix comprises baking agent such as gas forming component as shown in paragraph 0090.  For claims 59, 67 the flour mix comprises protein in amount of 4-40%.  For claim 61, the fiber includes pea fiber. For claim 63, the mix comprises flax meal.  For claim 64, the fiber includes oat fiber. For claim 66, the flour includes coconut flour.    Charrak discloses adding sugar alcohol as shown in paragraph 0093. ( see paragraphs 0033-0039,0052-0059,0072,0084-0087,0090-0093)
Charrak does not discloses the specific ranges of gum, pea protein and plant fiber as in claim 48, the addition of cauliflower and cabbage flour in the amounts as in claims 49, 51, the amount of coconut flour as in claim 50, the amount of oat flour as in claim 52, the tapioca flour in the amount as in claim 53, the amounts of inulin, sugar alcohol, starch, baking soda as in claims 55-58, the fiber content as in claim 60, amount of pea protein and pea fiber as in claim 62, amounts of flax seed, oat fiber, unripe plantain flour, coconut flour as in claims 63-66, the fiber content as in claim 68, the pea protein, pea fiber, baking powder and salt as in claim 69 and the amounts as in claims 70-72.
Westley discloses gluten flour mixture comprising oat flour and one or more flour including vegetable flour, other flours and gum for binding.  The gum is used in amount of from about .01-2%.  The mixture also comprises native starch pregelatinized.  Examples of gluten free ingredients includes tapioca, chickpea flour etc.. ( see paragraph 0007,0012,0037)
Charrak discloses a composition for low gluten, low carbohydrate baked goods.  As shown in Westley, different combination of flour can be used to form gluten-free mixture. It would have been obvious to add vegetable flour as shown in Westley in the Charrak composition when wanting the nutrition, taste and flavor of vegetable.  The type of vegetable flour including cauliflower and cabbage selected would have been an obvious matter of choice depending on the taste and flavor desired.  It would also have been obvious to use tapioca and starch as an obvious matter of using known ingredients for the purpose of forming known gluten-free flour mix.  As to the amounts of the component, it would have been obvious to one skilled in the art to determine the amounts depending on the taste, flavor, the product to be made, the texture desired.  Determining the optimum amounts can readily be done through routine experimentation with different ranges to find the most optimum product.  Baking soda  and baking powder are  well-known leavening agents.  It would have been obvious to one skilled in the art to use baking soda and baking powder as using known alternative ingredients to perform the same function.  It would have been obvious to vary the fiber content depending on the nutrition profile desired.  Such parameter can readily be determined by one skilled in the art. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
                    This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A 
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 7, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793